DETAILED ACTION
1. Applicant's response, filed 24 March 2022 and 30 September 2021, have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claim 3-5 are cancelled.
Claims 1-2 are currently pending.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2019.
Claim 2 is under examination herein.
Claim 2 is rejected.

Specification
4. The objection to the disclosure is withdrawn in view of the amendment filed 24 March 2022. 

Claim Objections
5. The objection to claim 2 is withdrawn in view of the claim amendments filed 30 September 2021.

Claim Interpretation
6. Claim 2 recites the limitation “using an array consisting of nucleic acid probes for FAM83A, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9” in lines 6-10. MPEP 2111.03 sets forth that “When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004)”. (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.). Therefore, while the “consists of” language applies to the array, the use of the transitional language “comprising” allows other probes to be utilized as long as the array contains probes for the specific genes recited by the claim under the broadest reasonable interpretation of the claim.

7. Claim 2 recites “(c) correlating the pattern of transcript levels to a predicted OS by determining a prognostic score using the formula:             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            27
                        
                    
                    
                        
                            
                                g
                                e
                                n
                                e
                                 
                                i
                                 
                                c
                                o
                                -
                                e
                                f
                                f
                                i
                                c
                                i
                                e
                                n
                                t
                            
                        
                        x
                        (
                        g
                        e
                        n
                        e
                         
                        i
                         
                        e
                        x
                        p
                        r
                        e
                        s
                        s
                        i
                        o
                        n
                         
                        l
                        e
                        v
                        e
                        l
                        )
                    
                
            
         based on coefficient values obtained from the transcript level of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9, wherein the predicted OS corresponds to a “good” tertile, an “intermediate” tertile, or a “poor” tertile, and (d) treating the subject correlating to the “poor” tertile with one or more of surgery, radiation therapy, and/or chemotherapy”. Step (c) of claim 2 results in a classification of the subject in either the good, intermediate or poor tertile but then only requires treating the subject in the poor tertile. Therefore, the treatment step is contingent upon the outcome of step (c) being that the subject is identified as being in the poor tertile. MPEP 2111.04(II) sets forth that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Since claim 2 does not require the condition of the subject being in the poor tertile to be met, the broadest reasonable interpretation of the claims does not require that the step of treating the subject is performed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
The terms ‘“good” tertile’, ‘“intermediate” tertile’, and ‘“poor” tertile’ in claim 2 are relative terms which render the claim indefinite. The terms ‘“good” tertile’, ‘“intermediate” tertile’, and ‘“poor” tertile’ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification does not provide an indication of what metes and bounds would define a good vs. intermediate vs. poor tertile. Rather, the instant specification indicates only that these are three groups that are divided up based on prognostic score at paras. [0019], [0022]. Furthermore, para. [0044] indicates that the poor group has a significantly shorter OS than those in the good group and that those in the intermediate group also have a significantly shorter OS than those in the good group, but it is now clear what OS would be considered significantly shorter nor how the poor and intermediate groups are distinguished from one another. For examination purposes, it is interpreted that the predicted OS corresponds to one of three states, good, intermediate, or poor that are separated by the amount of time of the predicted OS.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. The rejection of claims 4-5 under 35 U.S.C. 101 is withdrawn in view of the cancellation of these claims in the claim amendments filed 30 September 2021. 

10. Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP 2106, claims found to recite a statutory category of invention (Step 1: YES) are further analyzed to determine if the claims recite any limitations that equate to one or more judicial exceptions (Step 2A, Prong 1). The instant claims recite the following limitations that equate to one or more judicial exceptions:
Claim 2 recites (c) correlating the pattern of transcript levels to a predicted OS by determining a prognostic score using the formula:                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    27
                                
                            
                            
                                
                                    
                                        g
                                        e
                                        n
                                        e
                                         
                                        i
                                         
                                        c
                                        o
                                        -
                                        e
                                        f
                                        f
                                        i
                                        c
                                        i
                                        e
                                        n
                                        t
                                    
                                
                                x
                                (
                                g
                                e
                                n
                                e
                                 
                                i
                                 
                                e
                                x
                                p
                                r
                                e
                                s
                                s
                                i
                                o
                                n
                                 
                                l
                                e
                                v
                                e
                                l
                                )
                            
                        
                    
                 based on coefficient values obtained from the transcript level of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9, wherein the predicted OS corresponds to a “good” tertile, an “intermediate” tertile, or a “poor” tertile. 
This limitation recites a mathematical formula that is utilized to perform a mathematical operation to determine a score, which falls under the “Mathematical concepts” grouping of abstract ideas. In addition, this limitation equates to a correlation between the transcript levels of a set of genes, which are natural products, and the overall survival of for lung cancer for a subject. The courts have indicated that correlations between the amount of a natural product in a bodily sample and a disease state is a law of nature in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). Thus, claim 2 recites an abstract idea and a law of nature (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite one or more additional elements that apply or use the judicial exception to effect a particular treatment or use the judicial exception in some other meaningful way. Rather, the additional elements of the claims recite mere data gathering steps, field of use limitations or generic instructions to apply the recited judicial exception. Specifically, the claims recite the following additional elements:
Claim 2 recites (a) obtaining a lung transcriptome sample from a subject, (b) determining the transcript levels of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 using an array consisting of nucleic acid probes for FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 … and (d) treating the subject correlating to the “poor” tertile with one or more of surgery, radiation therapy, and/or chemotherapy.
The limitations for obtaining a lung transcriptome sample and determining transcript levels using an array are steps that are performed merely to gather data utilized by the recited judicial exception and there is no indication these steps apply or use the recited judicial exception in any way. Furthermore, the courts have indicated that steps of performing clinical tests on individual to obtain input for an equation or measured data to be used in a diagnosis equate to insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). Regarding the “treating” step, this step is a contingent limitation that is not required to be performed in the broadest reasonable interpretation of the claim, as discussed in the Claim Interpretation section above. Therefore, this step does not practically apply the recited judicial exception into a practical application that is a particular treatment for all embodiments of the invention. MPEP 2106.04(d)(2) states that the claim must require an action that requires the particular treatment to be performed in order to provide an integration of the recited judicial exception, which is not the case for the instant claims. The further limitation of the subject suffering from lung adenocarcinoma equates to merely a field of use limitation that limits the method to a particular group of subjects. Therefore, the claim 2 is directed to a law of nature and an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to conventional data gathering activities. The claims recite the following additional elements: 
Claim 2 recites (a) obtaining a lung transcriptome sample from a subject, (b) determining the transcript levels of FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 using an array consisting of nucleic acid probes for FAM83, STK32A, TRPC6, DEFA1B, TMEM47, CDC25C, PRKAR2B, TMEM100, CNTN4, HOOK1, INPP5A, TRHDE, RSPO2, LDB3, SLC24A3, VEPH1, SLC1A1, GPM6A, TMEM106B, FOXP1, NTN4, PALD1, F12, FHL1, TIMP1, IGSf9, and KLF9 … and (d) treating the subject correlating to the “poor” tertile with one or more of surgery, radiation therapy, and/or chemotherapy.
The limitations for obtaining a lung transcriptome sample and determining transcript levels using an array are well-understood, routine and conventional laboratory techniques. Specifically, the courts have indicated that hybridizing a gene probe is a conventional laboratory technique in Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. Furthermore, the instant application indicates that these data sets of expression transcript level measurements for lung adenocarcinoma patients, are available in publically available datasets, which further indicates the conventionality of these measurements (see para. [0037] of the instant specification). While the instant claims utilizes the term “consisting of” to define the probes of the array, the language does not close the claim to measuring other nucleic acid probes with the array as long as the array includes probes for the recited genes (see Claim Interpretation section above). There is no indication that this requires anything other than conventional laboratory techniques to perform this limitation. Additionally, Li et al. (Acta Pharmacologica Sinica 2015, vol. 36, pgs. 1200-1211; previously cited) discloses that genome-wide microarray analysis is widely utilized in identifying diagnostic biomarkers in numerous types of cancer including lung cancer (pg. 1203, col. 1, para. 2). Regarding the treatment limitation, as discussed above, this step is a contingent limitation that is not required to be performed in the broadest reasonable interpretation of the claim, as discussed in the Claim Interpretation section above and therefore under the broadest reasonable interpretation of the claims is not part of the additional elements because it is not required to be performed. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent eligible application of the judicial exception (Step 2B: NO). Therefore, claim 2 is not patent eligible.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
11. Applicant asserts that amended claim 2 is directed to patent eligible subject matter (pg. 6 of Applicant’s Remarks). This argument is not persuasive for the reasons set forth in the above rejection. Applicant is reminded that mere allegation of eligibility does not equate to argument or factual evidence towards the eligibility of the claim. 

Conclusion
12. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631